DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “vehicle control module” in claims 1-6, 11, 12 and 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, vehicle control mode refers to “The vehicle speed control module 130 includes a receiver 132, a transmitter 134, and a processor 136. The processor 136 may activate4831-0148-6501 v.1 - 5 - Attorney Docket No. 57146.47US01and deactivate a vehicle speed control mode” ([0013] Applicant’s Specification as filed).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-2 are objected to because of the following informalities: Since the vehicle control module introduced in line 6 of claim 1 is interpreted to include a receiver (see claim interpretation section above), Examiner suggests replacing “receiving, by the first sensor” with “receiving, [[by]] from the first sensor” in claim 1 line 7 and replacing “receiving, by the second sensor” with “receiving, [[by]] from the second sensor” in claim 1 line 8. This is consistent with [0025] and [0029] of the specification as filed. Additionally, Examiner suggests replacing “receiving, by the first sensor” with “receiving, [[by]] from the first sensor” in claim 2 line 2 for the same reasons. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 2 and 4 recite in the last limitation “based on [receiving an indication that the accelerator pedal has been depressed greater than a threshold amount], stop automatically adjusting the load on the power source” which is not adequately described in the specification. Although the disclosure does describe canceling the vehicle speed compensation in response to the accelerator pedal indication (e.g. Fig. 3, steps 312-314), the claimed limitation “stop automatically adjusting the load on the power source” is not limited to vehicle speed compensation (i.e. the automatic adjusting of the load on the power source that is recited in claims 1 and 17), respectively. Thus, claims 2, 4, and 18 are significantly broader than the disclosure of the claimed invention and it is unclear if the inventor at the time the application was filed, had possession of stopping automatic load adjustments on the power source in general.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kava et al.  (US 20160009277 A1) in view of Beinborn et al. (US 20210047976 A1).

Regarding Claim 1, Kava teaches a system for dynamically maintaining a vehicle speed during a change in road grade (Kava, [0015] “a speed controller that maintains a set speed of a hybrid vehicle and adjusts the set speed from a first value to a different, second value in response to a change in the road grade”), the system comprising: a second sensor configured to monitor the vehicle speed (Kava, Fig 2: cruise control, manual control) ; and a vehicle speed control module (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”) configured to: receive, by the second sensor, an indication of the vehicle speed (Kava, Fig 3 Step 108); determine that the vehicle speed has been maintained within a threshold speed for the threshold time period (Kava, [0049] “reaching the threshold speed is required before the method 100 continues. This ensures that the vehicle 10 is traveling at the threshold speed before the remaining steps in the method 100 can take place”); determine whether the change in the road grade is less than a threshold grade (Kava, [0050] “If the vehicle speed is greater than the threshold speed, the method…calculates whether the road grade traveled over by the vehicle 10 is less than a target road grade”; [0008], [0010], [0019], Fig. 3 steps 112 and 120); and based on a determination that the change in the road grade is less than the threshold grade (Kava, Fig 3 Step 112), automatically adjust a load on a power source of the vehicle to maintain the vehicle speed during the change in the road grade (Kava, [0040] “controller 26 continually increases and decreases power to keep the vehicle 10 traveling at a set speed”, Fig 3 Step 124, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade”, [0055] “value adjustment …can reduce the power requirements…able to provide power sufficient to drive and maintain the vehicle 10…”).
Kava does not teach a first sensor configured to detect an amount of depression of an accelerator pedal of a vehicle; determine that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period and receive, by the first sensor, an indication that the accelerator pedal is depressed.  However Beinborn teaches these limitations.
Beinborn teaches a first sensor configured to detect an amount of depression of an accelerator pedal of a vehicle (Beinborn, [0027] “an accelerator pedal…may be associated with an accelerator pedal position sensor”); receive, by the first sensor, an indication that the accelerator pedal is depressed (Beinborn, [0054] “the system monitoring circuit…may determine if the pedal is within a predetermined depression range or over a predetermined depression threshold”) and determine that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period (Beinborn, [0058] “predefined threshold (e.g., less than or equal to a predefined amount of depression, [0058] “the system monitoring circuit 210 may be structured to periodically monitor the position of an accelerator pedal using data received from the accelerator pedal position sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Kava to incorporate evaluating the amount of accelerator pedal as taught by Beinborn in order to infer the power level desired by the driver (Beinborn [0058]).
Regarding Claim 2, Modified Kava teaches the system of claim 1.  Kava, as modified, does not teach wherein the vehicle speed control module is further configured to: receive, by the first sensor, a subsequent indication that the accelerator pedal has been depressed greater than the threshold depression amount; and based on the received subsequent indication, stop automatically adjusting the load on the power source.  However Beinborn teaches these limitations.

Beinborn teaches wherein the vehicle speed control module is further configured to: receive, by the first sensor, a subsequent indication that the accelerator pedal has been depressed greater than the threshold depression amount; and based on the received subsequent indication, stop automatically adjusting the load on the power source (Beinborn, [0058] “When the position of the accelerator pedal exceeds a predetermined threshold, which indicates that more power is desired relative to what can be provided by the currently active number of cylinders, the CDA mode may be exited to return to normal operations”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Kava to incorporate stopping a current mode in response to an accelerator pedal depression amount as taught by Beinborn in order to accelerate in response to driver’s control of the accelerator pedal.

Regarding Claim 6, Modified Kava teaches the system of claim 1, wherein the vehicle speed control module (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”) is further configured to: based on a determination that the change in the road grade is greater than the threshold grade (Kava, Fig 3 Step 120), automatically adjust the load on the power source to maintain the vehicle speed during the change in the road grade (Kava, [0047] “…the method…may adjust the cruise control value in response to the vehicle 10 traveling along an uphill grade, which is an increasing of the road grade”).  

Regarding Claim 8, Modified Kava teaches the system of claim 1, wherein automatically adjusting the load on the power source comprises: determining that the change in the road grade is a positive change (Kava, [0036] “An uphill road has a positive road grade”); and automatically increasing the load on the power source to maintain the vehicle speed (Kava, [0042] “When the vehicle 10 moves uphill, the controller 26 calls for more power from the engine 14, the electric machine 18, or both. More power is necessary to keep the vehicle 10 traveling at 55 Mph when the vehicle is moving uphill”).

Regarding Claim 9, Modified Kava teaches the system of claim 1, wherein automatically adjusting the load on the power source comprises: determining that the change in the road grade is a negative change (Kava, [0036] “A downhill road has a negative road grade”); and - 30 -Attorney Docket No. 57146.47US01automatically decreasing the load on the power source to maintain the vehicle speed (Kava, [0043] “When the vehicle 10 moves downhill, the controller 26 lowers the power from the engine 14, the electric machine 18, or both. Less power is necessary to keep the vehicle 10 moving at 55 Mph when the vehicle 10 is moving downhill”).

Regarding Claim 17, Kava teaches a method for dynamically maintaining a vehicle speed during a change in road grade (Kava, [0015] “a speed controller that maintains a set speed of a hybrid vehicle and adjusts the set speed from a first value to a different, second value in response to a change in the road grade”), the method comprising:  - 32 -Attorney Docket No. 57146.47US01receiving, by a second sensor of the vehicle, an indication of the vehicle speed (Kava, Fig 3 Step 108); determining, by the vehicle speed control module (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”), that the vehicle speed has been maintained within a threshold speed for the threshold time period (Kava, [0049] “reaching the threshold speed is required before the method 100 continues. This ensures that the vehicle 10 is traveling at the threshold speed before the remaining steps in the method 100 can take place”); determining, by the vehicle speed control module, whether the change in the road grade is less than a threshold grade (Kava, [0050] “If the vehicle speed is greater than the threshold speed, the method…calculates whether the road grade traveled over by the vehicle 10 is less than a target road grade”, [0008], [0010], [0019], Fig. 3 steps 112 and 120); and based on a determination that the change in the road grade is less than the threshold grade (Kava, Fig 3 Step 112), automatically adjusting, by the vehicle speed control module, a load on a power source of the vehicle to maintain the vehicle speed during the change in the road grade (Kava, [0040] “controller 26 continually increases and decreases power to keep the vehicle 10 traveling at a set speed”, Fig 3 Step 124, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade”, [0055] “value adjustment …can reduce the power requirements…able to provide power sufficient to drive and maintain the vehicle 10…”).

Kava does not teach receiving, by a first sensor of a vehicle, an indication that an accelerator pedal of the vehicle is depressed, determining, by a vehicle speed control module, that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period.  However Beinborn teaches these limitations.  

Beinborn teaches receiving, by a first sensor of a vehicle, an indication that an accelerator pedal of the vehicle is depressed ((Beinborn, [0054] “the system monitoring circuit…may determine if the pedal is within a predetermined depression range or over a predetermined depression threshold”), determining, by a vehicle speed control module, that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period (Beinborn, [0058] “predefined threshold (e.g., less than or equal to a predefined amount of depression, [0058] “the system monitoring circuit 210 may be structured to periodically monitor the position of an accelerator pedal using data received from the accelerator pedal position sensor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Kava to incorporate detecting the amount of accelerator pedal as taught by Beinborn in order to infer the power level desired by the driver (Beinborn [0058]).

Regarding Claim 18, Modified Kava teaches the method of claim 17.  Kava, as modified, does not teach further comprising: receiving, by the first sensor, a subsequent indication that the accelerator pedal has been depressed greater than the threshold depression amount; and based on the received subsequent indication, stopping, by the vehicle speed control module, the automatic adjusting of the load on the power source.  However Beinborn teaches these limitations.

Beinborn teaches further comprising: receiving, by the first sensor, a subsequent indication that the accelerator pedal has been depressed greater than the threshold depression amount; and based on the received subsequent indication, stopping the automatic adjusting of the load on the power source (Beinborn, [0058] “When the position of the accelerator pedal exceeds a predetermined threshold, which indicates that more power is desired relative to what can be provided by the currently active number of cylinders, the CDA mode may be exited to return to normal operations”).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Kava to incorporate detecting the amount of accelerator pedal as taught by Beinborn in order to infer the power level desired by the driver (Beinborn [0058]).

Claims 3-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kava et al.  (US 20160009277 A1) in view of Beinborn et al. (US 20210047976 A1) in further view of Lian et al. (US 20160280204 A1).
Regarding Claim 3, Modified Kava teaches the system of claim 1, wherein the vehicle speed control module (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”) is further configured to: based on a determination that the change in the road grade is greater than the threshold grade (Kava, [0053] “The method…where the road grade is monitored and, if greater than the target road grade”).   Kava, as modified, does not teach determine whether the change in the road grade is greater than a second threshold grade, the second threshold grade being greater than the threshold grade.  However Lian teaches these limitations.

Lian teaches determine whether the change in the road grade is greater than a second threshold grade (Lian, Fig 6 Step S609), the second threshold grade being greater than the threshold grade (Lian, [0052] “the road is descent and the slope of the road is greater than or equal to a second slope threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a second road grade threshold as taught by Lian in order to determine the load needed from the power source to maintain the vehicle speed at various locations.
Regarding Claim 4, Modified Kava teaches the system of claim 3.  However, Kava, as modified, does not teach wherein the vehicle speed control module is further configured to: based on a determination that the change in the road grade is greater than the second threshold grade, refrain from automatically adjusting the load on the power source.  However Lian teaches these limitations.

Lian teaches wherein the vehicle speed control module is further configured to: based on a determination that the change in the road grade is greater than the second threshold grade (Lian, [0052] “the road is descent and the slope of the road is greater than or equal to a second slope threshold”), refrain from automatically adjusting the load on the power source (Lian, [0040]  “…when the vehicle is driving downhill, the driving resistance may be completely overcome by gravity inertia, and thus the required torque is small. In this case, the engine may be configured to stop, a clutch may be released totally,…”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate refraining from automatically adjusting the load on the power source as taught by Lian in order to conserve fuel that would otherwise be consumed (Beinborn [0040]).

Regarding Claim 5, Modified Kava teaches the system of claim 3, wherein the vehicle speed control module is further configured to: automatically adjust the load on the power source to maintain the vehicle speed during the change in the road grade (Kava, Fig 3 Step 124, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade”, [0055] “value adjustment …can reduce the power requirements…able to provide power sufficient to drive and maintain the vehicle 10…”). 

Kava, as modified, does not teach based on a determination that the change in the road grade is less than the second threshold grade.  However, Lian teaches this limitation (Lian, [0099] “determined whether the road is descent and the slope of the road is less than a second slope threshold”).

Kava, as modified, further does not teach determine whether a subsequent indication is received from the first sensor that the accelerator pedal is depressed.  However, Beinborn teaches this limitation (Beinborn, [0054] “the system monitoring circuit 210 may determine if the pedal is within a predetermined depression range or over a predetermined depression threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the amount of accelerator pedal as taught by Beinborn and a second road grade threshold as taught by Lian in order to “infer the power level desired by the driver” (Beinborn [0058]) and determine the load needed from the power source to maintain the vehicle speed at various locations.
Regarding Claim 19, Modified Kava teaches the method of claim 17 further comprising: based on a determination that the change in the road grade is greater than the threshold grade (Kava, Fig 3 Step 120).  Kava, as modified does not teach determining, by the vehicle speed control module, whether the change in the road grade is greater than a second threshold grade, wherein the second threshold grade is greater than the threshold grade.  However, Lian teaches these limitations.

Lian teaches determining, by the vehicle speed control module (Lian, [0135] “second control module”) whether the change in the road grade is greater than a second threshold grade (Lian Fig 6 Step S609), wherein the second threshold grade is greater than the threshold grade (Lian, [0052] “the road is descent and the slope of the road is greater than or equal to a second slope threshold”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a second road grade threshold as taught by Lian in order to determine the load needed from the power source to maintain the vehicle speed at various locations.


Claims 7, 10-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kava et al.  (US 20160009277 A1) in view of Beinborn et al. (US 20210047976 A1) in further view of Hassani et al. (US 20190061527 A1).
Regarding Claim 7, Modified Kava teaches the system of claim 1, wherein determining whether the change in the road grade is less than the threshold grade (Kava [0050] “… the method…calculates whether the road grade traveled over by the vehicle 10 is less than a target road grade”) and wherein the vehicle further comprises a third sensor configured to measure the road grade (Kava, [0038] “The road grade detector…may detect road grade changes”).

Kava, as modified, does not teach wherein determining whether the change in the road grade is less than the threshold grade comprises: detecting a location of the vehicle using GPS data; determining the road grade at the location of the vehicle from the GPS data; and supplementing the determined road grade from the GPS data with a measured road grade from the third sensor to determine a composite road grade measurement.  However, Hassani teaches these limitations.

Hassani teaches determining the road grade at the location of the vehicle from the GPS data (Hassani, [0020] “GPS receiver…may determine an expected road incline of a road in the direction of movement of vehicle”); and supplementing the determined road grade from the GPS data with a measured road grade from the third sensor to determine a composite road grade measurement (Hassani, [0028] “… processor…may take data from the GPS receiver…camera…and radar…and determine an actual road incline by filtering the expected road incline determined by the GPS receiver, the half lane width position determined by the camera, and the leading vehicle angles of arrival determined by the radar”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to determine a composite road grade measurement from GPS data and measured road grade data as taught by Hassani in order to determine a more accurate road grade at various locations.
Regarding Claim 10, Modified Kava teaches the system of claim 1, Kava, as modified, does not teach wherein automatically adjusting the load on the power source further comprises automatically adjusting a braking force applied to the vehicle to maintain the vehicle speed.  However, Hassani teaches this limitation (Hassani [0026]”…the cruise control system…may include a braking function, which may be used to determine an length, intensity, or other characteristic of brake to apply…if vehicle…is set to maintain a speed of 65 MPH, and the vehicle travels down a hill thereby increasing the speed, the cruise control system 108 may apply the brakes to slow down the vehicle to maintain a speed of 65 MPH”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate automatically adjusting a braking force as taught by Hassani in order to increase the braking force when the road grade is downhill and decrease the braking force when the road grade is uphill to control the vehicle speed.

Regarding Claim 11, Modified Kava teaches system of claim 1, wherein the vehicle speed control module (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”) is further configured to: monitor changes in the vehicle speed in real time (Kava, [0040] “In cruise control mode, the controller…continually increases and decreases power to keep the vehicle…traveling at a set speed).  Kava, as modified, does not teach compare the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade; and based on the comparison, transmit updated road grade information to the server.  However, Hassani teaches these limitations.
Hassani teaches further comprising a server configured to store information related to the road grade detected at different locations along a road (Hassani, [0020] “GPS receiver…may also receive and store a topographical map, which may include elevation changes, road grades, path or route information, terrain data, and other topographical or route-based data”), compare the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade (Hassani, [0044] “The gyroscope 244 and accelerometer 246 may provide data to processor 110 corresponding to the vehicle speed, acceleration, and orientation. These sensors may be inertial sensors, which may provide data to be used by processor 110 as initial or starting data when applying the kalman filter…the processor may determine the actual road incline based on data received from the inertial sensors”,  [0029] “The comparison may be used to determine an actual road slope with a high degree of confidence” [0059] “The vehicle may have a route planned that covers a large section of road, and the topographical map may be analyzed to determine the incline of the road at two or more locations along the route”); and based on the comparison, transmit updated road grade information to the server (Hassani, [0020] “GPS receiver…may also…store a topographical map, which may include…road grades”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a server configured to store information related to the road grade detected at different locations along a road, compare the vehicle speed with the detected road grade at different locations to verify an accuracy of the detected road grade and transmit updated road information to server as taught by Hassani in order to consistently determine the accuracy of measured road grades at various locations.
Regarding Claim 12, Kava teaches a system for dynamically maintaining a vehicle speed during a change in road grade : (Kava, [0015] “a speed controller that maintains a set speed of a hybrid vehicle and adjusts the set speed from a first value to a different, second value in response to a change in the road grade”), a vehicle comprising: a second sensor configured to monitor the vehicle speed (Kava, Fig 2: cruise control, manual control); and a vehicle speed control module (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”) configured to: determine that the vehicle speed has been maintained within a threshold speed for the threshold time period (Kava, [0049] “reaching the threshold speed is required before the method 100 continues. This ensures that the vehicle 10 is traveling at the threshold speed before the remaining steps in the method 100 can take place”); automatically adjust a load on a power source of the vehicle to maintain the vehicle speed during the change in the road grade (Kava, [0040] “controller 26 continually increases and decreases power to keep the vehicle 10 traveling at a set speed”, Fig 3 Step 124, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade”, [0055] “value adjustment …can reduce the power requirements…able to provide power sufficient to drive and maintain the vehicle 10…”) and monitor changes in the vehicle speed in real time (Kava, [0040] “In cruise control mode, the controller…continually increases and decreases power to keep the vehicle…traveling at a set speed).  
Kava does not teach a first sensor configured to detect an amount of depression of an accelerator pedal of the vehicle; determine that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period.  However, Beinborn teaches these limitations.
Beinborn teaches a first sensor configured to detect an amount of depression of an accelerator pedal of the vehicle (Beinborn, [0027], [0054] “the system monitoring circuit 210 may determine if the pedal is within a predetermined depression range or over a predetermined depression threshold”); determine that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period (Beinborn, [0058]  “predefined threshold (e.g., less than or equal to a predefined amount of depression)”, [0058] “the system monitoring circuit 210 may be structured to periodically monitor the position of an accelerator pedal using data received from the accelerator pedal position sensor”).
Kava further does not teach the system comprising a server configured to store information related to the road grade detected at different locations along a road; 4831-0148-6501 v.1- 31 -Attorney Docket No. 57146.47US01 compare the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade; and based on the comparison, transmit updated road grade information to the server.  However, Hassani teaches these limitations.
Hassani teaches the system comprising a server configured to store information related to the road grade detected at different locations along a road (Hassani, [0020] “GPS receiver…may also receive and store a topographical map, which may include elevation changes, road grades, path or route information, terrain data, and other topographical or route-based data”); 4831-0148-6501 v.1- 31 -Attorney Docket No. 57146.47US01compare the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade (Hassani, [0044] “The gyroscope 244 and accelerometer 246 may provide data to processor 110 corresponding to the vehicle speed, acceleration, and orientation. These sensors may be inertial sensors, which may provide data to be used by processor 110 as initial or starting data when applying the kalman filter…the processor may determine the actual road incline based on data received from the inertial sensors”,  [0029] “The comparison may be used to determine an actual road slope with a high degree of confidence” [0059] “The vehicle may have a route planned that covers a large section of road, and the topographical map may be analyzed to determine the incline of the road at two or more locations along the route”); and based on the comparison, transmit updated road grade information to the server (Hassani, [0020] “GPS receiver…may also…store a topographical map, which may include…road grades”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a server configured to store information related to the road grade detected at different locations along a road, compare the vehicle speed with the detected road grade at different locations to verify an accuracy of the detected road grade and transmit updated road information to server as taught by Hassani in order to consistently determine the accuracy of measured road grades at various locations.
Regarding Claim 13, Modified Kava teaches the system of claim 12, wherein automatically adjusting the load on the power source (Kava, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade“) comprises: determining whether the change in the road grade is less than a threshold grade (Kava [0050] “…the method...calculates whether the road grade traveled over by the vehicle 10 is less than a target road grade,”); and based on a determination that the change in the road grade is less than the threshold grade, automatically adjusting the load on the power source (Kava, Fig 3 Step 112). 
Regarding Claim 14, Modified Kava teaches the system of claim 12, wherein the vehicle speed control module (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”) is further configured to determine whether the change in the road grade is less than a threshold grade (Kava, [0050] “…the method...calculates whether the road grade traveled over by the vehicle 10 is less than a target road grade,” [0053] “The method 100 then moves to a step 120 where the road grade is monitored and, if greater than the target road grade”).
Regarding Claim 20, Modified Kava teaches the method of claim 17, further comprising: monitoring, by the vehicle speed control module (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”), changes in the vehicle speed in real time (Kava, [0040] “In cruise control mode, the controller…continually increases and decreases power to keep the vehicle…traveling at a set speed).   

Kava, as modified, does not teach storing, by a server, information related to the road grade detected at different locations along a road; comparing, by the vehicle speed control module, the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade; and  4831-0148-6501 v.1- 33 -Attorney Docket No. 57146.47US01based on the comparison, transmitting, by the vehicle speed control module, updated road grade information to the server.  However, Hassani teaches these limitations.

Hassani teaches further comprising: storing, by a server, information related to the road grade detected at different locations along a road (Hassani, [0020] “GPS receiver…may also receive and store a topographical map, which may include elevation changes, road grades, path or route information, terrain data, and other topographical or route-based data”); comparing, by the vehicle speed control module, the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade (Hassani, [0044] “The gyroscope 244 and accelerometer 246 may provide data to processor 110 corresponding to the vehicle speed, acceleration, and orientation. These sensors may be inertial sensors, which may provide data to be used by processor 110 as initial or starting data when applying the kalman filter…the processor may determine the actual road incline based on data received from the inertial sensors”,  [0029] “The comparison may be used to determine an actual road slope with a high degree of confidence” [0059] “The vehicle may have a route planned that covers a large section of road, and the topographical map may be analyzed to determine the incline of the road at two or more locations along the route”); and  4831-0148-6501 v.1- 33 -Attorney Docket No. 57146.47US01 based on the comparison, transmitting, by the vehicle speed control module, updated road grade information to the server (Hassani, [0020] “GPS receiver…may also…store a topographical map, which may include…road grades”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a server configured to store information related to the road grade detected at different locations along a road, compare the vehicle speed with the detected road grade at different locations to verify an accuracy of the detected road grade and transmit updated road information to server as taught by Hassani in order to consistently determine the accuracy of measured road grades at various locations.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kava et al.  (US 20160009277 A1) in view of Beinborn et al. (US 20210047976 A1) in further view of Hassani et al. (US 20190061527 A1) and Lian (US 20160280204 A1).
Regarding Claim 15, Modified Kava teaches the system of claim 14, wherein the vehicle speed control module (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”) is further configured to: based on a determination that the change in the road grade is greater than the threshold grade (Kava, [0053] “The method 100 then moves to a step 120 where the road grade is monitored and, if greater than the target road grade”).  Kava, as modified, does not teach determine whether the change in the road grade is greater than a second threshold grade, wherein the second threshold grade is greater than the threshold grade.  However Lian teaches these limitations.

Lian teaches wherein the vehicle speed control module is further configured to: determine whether the change in the road grade is greater than a second threshold grade (Lian, Fig 6 Step S609), wherein the second threshold grade is greater than the threshold grade (Lian, [0052] the road is descent and the slope of the road is greater than or equal to a second slope threshold”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a second road grade threshold as taught by Lian in order to determine the load needed from the power source to maintain the vehicle speed at various locations.

Regarding Claim 16, Modified Kava teaches the system of claim 15, wherein the vehicle speed control module (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”) is further configured to: automatically adjust the load on the power source to maintain the vehicle speed during the change in the road grade (Kava, [0040] “controller 26 continually increases and decreases power to keep the vehicle 10 traveling at a set speed”, Fig 3 Step 124, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade”, [0055] “value adjustment …can reduce the power requirements…able to provide power sufficient to drive and maintain the vehicle 10…”)

Kava, as modified, does not teach, based on a determination that the change in the road grade is less than the second threshold grade.  However Lian teaches this limitation (Lian, [0099] “determined whether the road is descent and the slope of the road is less than a second slope threshold”).  

Kava, as modified, also does not teach determine whether a subsequent indication is received from the first sensor that the accelerator pedal is depressed; and based on a determination that the subsequent indication is received from the first sensor. However, Beinborn teaches these limitations.

Beinborn teaches determine whether a subsequent indication is received from the first sensor that the accelerator pedal is depressed (Beinborn, [0058] (“the system monitoring circuit 210 may be structured to periodically monitor++ the position of an accelerator pedal using data received from the accelerator pedal position sensor”); and based on a determination that the subsequent indication is received from the first sensor (Beinborn, [0054] “the system monitoring circuit 210 may determine if the pedal is within a predetermined depression range or over a predetermined depression threshold. In which case, the system monitoring circuit 210 is structured to generate a control signal”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a second road grade threshold as taught by Lian and evaluating the amount of accelerator pedal is depressed as taught by Beinborn in order to determine the load needed from the power source to maintain the vehicle speed at various locations and “infer the power level desired by the driver” (Beinborn [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662